FILED
                            NOT FOR PUBLICATION                             OCT 05 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



MELVIN WICKERWARE,                               No. 10-17799

               Petitioner - Appellant,           D.C. No. 4:10-cv-01690-PJH

  v.
                                                 MEMORANDUM *
R. HILL,

               Respondent - Appellee.



                    Appeal from the United States District Court
                       for the Northern District of California
                    Phyllis J. Hamilton, District Judge, Presiding

                          Submitted September 27, 2011 **

Before:        HAWKINS, SILVERMAN, and W. FLETCHER, Circuit Judges.

       Melvin Wickerware appeals pro se the district court’s judgment denying his

28 U.S.C. § 2254 petition, challenging the state court’s use of a 1993 federal bank

robbery conviction to enhance his 2007 sentence for a California robbery

conviction. We have jurisdiction pursuant to 28 U.S.C. § 2253, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The district court properly summarily denied Wickerware’s petition as it

plainly appears from the face of the petition that he is not entitled to relief. See

Boyd v. Thompson, 147 F.3d 1124, 1127-28 (9th Cir. 1998); Rules Governing

Section 2254 Cases R. 4; see also Lackawanna County Dist. Attorney v. Coss, 532
U.S. 394, 403-04 (2001) (“[o]nce a state conviction is no longer open to direct or

collateral attack in its own right because the defendant failed to pursue those

remedies while they were available (or because the defendant did so

unsuccessfully), the conviction may be regarded as conclusively valid.”); Daniels

v. United States, 532 U.S. 374, 382 (2001) (“If...a prior conviction used to enhance

a federal sentence is no longer open to direct or collateral attack in its own right

because the defendant failed to pursue those remedies while they were available (or

because the defendant did so unsuccessfully), then that defendant is without

recourse.”). 1

      AFFIRMED.




      1
       To the extent appellant seeks to expand the certificate of appealability, the
request is denied. See 9th Cir. R. 22-1(e); see also Hiivala v. Wood, 195 F.3d
1098, 1104-05 (9th Cir. 1999) (per curiam).

                                            2                                     10-17799